Case 1:20-mc-22829-UNA Document 31 Entered on FLSD Docket 10/05/2020 Page 1 of 7



                        UNITED STATES DISTRICT COURT FOR THE
                            SOUTHERN DISTRICT OF FLORIDA

                                    CASE NO. 20-22829-MC-LFL


  IN THE MATTER OF
  THE EXTRADITION OF
  CESAR HORACIO DUARTE JAQUEZ
  __________________________________/

                 MOTION TO SET CONSOLIDATED BRIEFING SCHEDULE

         This motion seeks a consolidated briefing schedule for the parties’ final extradition filings

  and Cesar Duarte’s motion to dismiss (DE29). Duarte’s motion asserts the statute of limitations

  as a defense to the extradition request. Because the final extradition hearing will afford the Court

  the opportunity to rule on all defenses to certification, there is no need for separate briefing and/or

  a separate hearing to resolve the motion to dismiss. Thus, the government requests a briefing

  schedule permitting 15 days to file a 25-page omnibus response to both the motion to dismiss and

  Duarte’s anticipated opposition to extradition. This schedule best serves judicial economy and

  avoids piecemeal litigation by preserving the date for the final extradition hearing, presently set

  for December 10, 2020.

         The undersigned has conferred with Duarte’s counsel, who opposes the request for a

  consolidated briefing schedule.

                                           BACKGROUND

         Mexico seeks Duarte’s extradition to try him on charges of aggravated embezzlement and

  aggravated conspiracy, in violation of the criminal laws of the state of Chihuahua, Mexico. A

  judge in Chihuahua issued a warrant for Duarte’s arrest on October 8, 2019. Req. at 115-202.

         In July 2020, the United States arrested Duarte in Miami, Florida, and filed an extradition

  complaint in this District (DE1). This Court denied Duarte release on bond pending the resolution
Case 1:20-mc-22829-UNA Document 31 Entered on FLSD Docket 10/05/2020 Page 2 of 7



  of this proceeding, and Duarte currently remains in the custody of the U.S. Marshals Service.

          The parties already have begun submitting material in anticipation of the final extradition

  hearing. On August 30, 2020, the government filed its final memorandum in support of extradition

  (DE23). The Court initially gave Duarte until September 30, 2020 to respond, with an anticipated

  final extradition hearing date of November 10, 2020 (DE25). Duarte sought, and the government

  did not oppose, an extension to allow Duarte to submit a motion to dismiss and to have additional

  time to prepare his response to the extradition request. See (DE27). Under the Court’s current

  briefing schedule, Duarte has until October 30, 2020 to respond to the extradition memorandum

  (two months since the government’s filing), the government has 15 days to reply, and the final

  extradition hearing will occur on December 10, 2020 (DE28).

          On September 30, 2020, Duarte moved to dismiss the extradition request on statute of

  limitations grounds (DE29). Under default rules, the government’s response is due on October 14,

  2020.

                                            DISCUSSION

          At the final extradition hearing, this Court will consider the requesting country’s evidence

  and determine whether the legal requirements for certification of extraditability—as defined in the

  applicable extradition treaty, statutes, and case law—have been established. See Charlton v. Kelly,

  229 U.S. 447, 461 (1913) (analogizing extradition hearing to a preliminary hearing in a criminal

  case); Martin v. Warden, Atlanta Penitentiary, 993 F.2d 824, 828-29 (11th Cir. 1993). Under

  certain treaties, including the governing treaty here, the statute of limitations is one possible

  defense. See, e.g., Pajkanovic v. United States, 353 F. App’x 183 (11th Cir. 2009).




                                                   2
Case 1:20-mc-22829-UNA Document 31 Entered on FLSD Docket 10/05/2020 Page 3 of 7



           It is appropriate for this Court to consider that defense alongside the other arguments that

  Duarte will make at the final extradition hearing. Indeed, the final extradition hearing is the only

  hearing contemplated by the governing statute, 18 U.S.C. § 3184. Section 3184 authorizes a

  magistrate judge to issue an arrest warrant so “that [the fugitive] may be brought before such

  justice, judge, or magistrate judge, to the end that the evidence of criminality may be heard and

  considered.” Id. “If, on such hearing, [the judge] deems the evidence sufficient to sustain the

  charge under the provisions of the proper treaty,” then the Court “shall certify the same . . . to the

  Secretary of State.” Id. Thus, the statute does not anticipate that the court will entertain any

  dispositive motions—such as a motion to dismiss—before the final extradition hearing.

           Any other approach would result in piecemeal litigation and would not serve the interests

  of judicial economy. Many, if not all, of the potential defenses in an extradition proceeding are

  legal in nature. If a party could raise such defenses before the final extradition hearing by way of

  a motion to dismiss, it would draw out the matter considerably, prejudicing the interests of the

  requesting state in a timely resolution of their prosecution of the fugitive.

           Duarte likely will contend that the Court should resolve the limitations question first

  because, if this Court grants him complete relief, it will obviate the need for him to file his

  extradition response or for a final extradition hearing.      Alternatively, he may argue that the

  elimination of some portion of his illegal conduct based on the statute of limitations would narrow

  the scope of the final hearing. However, it is notable that Duarte himself concedes that the

  conspiracy charge is not barred by U.S. law, see (DE29:15),1 and the Mexican judge who issued



  1   This page number refers to the CM/ECF header number, not the document’s internal pagination.


                                                     3
Case 1:20-mc-22829-UNA Document 31 Entered on FLSD Docket 10/05/2020 Page 4 of 7



  Duarte’s arrest warrant determined that the charges complied with the Mexican statute of

  limitations, see Req. at 196 (explaining that, under Mexican law, the last possible date to bring the

  conspiracy charge was August 27, 2024). The U.S. will respond more fully to explain why neither

  the substantive nor conspiracy charges are time-barred and to identify the numerous errors or

  oversights in Duarte’s purported expert analysis. Leaving that aside, at a minimum, the survival

  of the conspiracy count means that this litigation will proceed to a final extradition hearing.

  Moreover, contrary to Duarte’s view that the statute of limitations could narrow the facts that this

  Court needs to consider, the parties still will need to address every transaction because the entirety

  of the embezzlement scheme will be relevant to determining whether there is probable cause on

  the overarching conspiracy count.

         The government initiated this proceeding in July 2020 by filing its extradition complaint.

  Since then, the parties have had ample time to evaluate the charges and prepare for the final

  hearing. To honor our country’s treaty obligations to Mexico, we should strive to conclude this

  proceeding in a timely fashion by holding Duarte’s extradition hearing in December 2020 as

  scheduled.

         Thus, the government proposes that this Court consolidate the motion to dismiss—which

  raises one defense available to Duarte under the governing treaty—with the final extradition

  proceeding where the Court will consider all of his defenses. The proposed consolidation would

  produce the following deadlines:

         October 30, 2020 – Duarte’s response in opposition to extradition




                                                    4
Case 1:20-mc-22829-UNA Document 31 Entered on FLSD Docket 10/05/2020 Page 5 of 7



         November 16, 2020 2 – United States’ omnibus response to Duarte’s motion to dismiss and

         reply in support of extradition

         December 10, 2020 – Final extradition hearing

         The government also respectfully requests that the Court provide it with a 25-page limit

  for its omnibus response, which will combine the discussion of the statute of limitation issues with

  any other defenses that Duarte may raise. To the extent that Duarte wishes to reply in support of

  his motion to dismiss after November 16, there is ample time between that date and December 10.

          As noted above, the government conferred with counsel for Duarte and confirmed that

  Duarte opposes the request for a consolidated briefing schedule.



  Dated: October 5, 2020                               Respectfully submitted,

                                                       Ariana Fajardo Orshan
                                                       United States Attorney


                                                By:    /s Jason Wu
                                                       Jason Wu
                                                       Assistant United States Attorney
                                                       Court ID No. A5502299
                                                       99 N.E. 4th Street
                                                       Miami, FL 33132
                                                       (305) 961-9226
                                                       Jason.Wu@usdoj.gov

                                                       /s Christopher J. Smith
                                                       Christopher J. Smith
                                                       Associate Director
                                                       Office of International Affairs

  2The current schedule provides the government 15 days to reply, and that deadline falls on
  November 14, a Saturday. Thus, the government has until November 16 to submit its filing. See
  Fed. R. Civ. P. 6(a)(1)(C).


                                                   5
Case 1:20-mc-22829-UNA Document 31 Entered on FLSD Docket 10/05/2020 Page 6 of 7



                                           Criminal Division
                                           U.S. Department of Justice
                                           Court ID No. A5502264
                                           1301 New York Avenue NW
                                           Washington, D.C. 20530
                                           (202) 532-4254
                                           Christopher.J.Smith@usdoj.gov

                                           /s Rebecca A. Haciski
                                           Rebecca A. Haciski
                                           Trial Attorney
                                           Office of International Affairs
                                           Criminal Division
                                           U.S. Department of Justice
                                           Court ID No. A5502265
                                           1301 New York Avenue NW
                                           Washington, D.C. 20530
                                           (202) 616-2534
                                           Rebecca.Haciski@usdoj.gov




                                       6
Case 1:20-mc-22829-UNA Document 31 Entered on FLSD Docket 10/05/2020 Page 7 of 7



                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was uploaded onto

  the Court=s CM/ECF system and sent via CM/ECF to all counsel of record.


                                                   /s Jason Wu
                                                   Jason Wu
                                                   Assistant United States Attorney




                                               7
